DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo et al. (JP 2017-116882) in view of Zhang et al. (US 2019/0056587 A1).
Re claim 1, Sumitomo et al. discloses a device comprising a display unit (11) configured to output projection light; at least one reflector (12) configured to reflect the projection light; a housing, which has an opening portion, and is configured to store the display unit and the reflector therein; a cover member (5A) configured to cover the opening portion; and a polarizing plate (Fig. 3, ref. 2) with a retardation layer (Fig. 3, ref. 3), which is arranged on a housing inner side of the cover member side, wherein the retardation layer has in in-plane retardation  of 3,000 nm or more (paragraph 0037).  Sumitomo et al. does not disclose the device wherein the head-up display apparatus is configured so that an angle of reflection of the projection light output from the housing through the opening portion with respect to a windshield is 30% or less or is 40% or more.
Zhang et al. discloses a device wherein the angle of reflection is determined to reach the eyes of the viewer (paragraph 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device since determining the angle of reflection of reflection to reach the eyes of the viewer is based on a result effective variable requiring routine skill in the art.
Furthermore, Sumitomo et al. does not disclose the device wherein the retardation value is measured at 550 nm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the retardation value is measured at 550 nm since measuring the retardation value at 550 nm is well known in the art since 550 nm is a generally representative value for visible light.
Re claim 3, Sumitomo et al. does not disclose the device wherein the cover member contains a polycarbonate-based resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the cover member contains a polycarbonate-based resin since employing a cover member of polycarbonate-based resin is well known in the art to obtain a protective window.  
Re claim 4, Sumitomo et al. does not disclose the device wherein the cover member has a thickness of 10 to 1,000 µm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the cover member has a thickness of 10 to 1000 µm since determining the thickness of a cover layer in consideration of durability and/or thickness profile is well known in the art.  Therefore, determining the thickness of the cover layer to be 10 to 1000 µm is based on result effective variables, requiring routine skill in the art. Additionally, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05). 
Re claim 6, Sumitomo et al. does not disclose the device wherein the angle of reflection and an angle of incidence of the projection light have the same value.
Zhang et al. discloses a device wherein the angle of reflection and an angle of projection light have the same value (paragraph 0009, 0032).  Zhang et al. states that the combiners can be configured to “reflect light at an angle of reflection that, if desired can be different than the angle of incidence”.  Therefore, it follows that if it is not desired, the angle of incidence and the angle of reflection may be the same.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the angle of reflection and an angle of projection light have the same value since this configuration is a traditional configuration of a head-up display (paragraph 005) without the adjustment capability of Zhang et al.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo et al. and Zhang et al. in view of Matsuda et al. (US 9,904,052 B2).
Sumitomo et al. does not disclose the device wherein the polarizer contains an aromatic disazo compound as claimed.
Matsuda et al. discloses a device wherein the polarizer contains the claimed disazo compound (col. 9, lines 20-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the polarizer contains an aromatic disazo compound as claimed since one would be motivated to obtain an apparatus capable of clearly displaying a projected image (col. 2, lines 36-39).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo et al. and Zhang et al. in view of Nakanishi et al. (JP 2012194357).
Sumitomo et al. does not disclose that the polarizer is 100 to 1,000 nm.
Nakanishi et al. discloses a device wherein the polarizer is .1 to 5 µm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the polarizer is 100 to 1,000 nm since one would be motivated to produce a very thin polarizing film.  Furthermore, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive.
Applicant argues that Zhang fails to render the range of 30 degrees or less or 40 degrees or more obvious. As support, Applicant argues that Zhang does not provide any specific numbers, and so the breath of options is broad (1 degree to 90 degrees), and this silence further indicates that the specific value is not important in the Zhang reference.  
In response, Examiner submits Zhang discloses that the angle of reflection is determined with consideration of reaching the eyes of the viewer.  Therefore, it would have been obvious to try the claimed range of 30 degrees or less or 40 degrees or more to achieve the desired result of the reflected light reaching the eyes of the viewer since there are only a finite number of angles between 0 and 90 degrees (KSR).  Furthermore, the range of 30 degrees or less or 40 degrees or more is not a “very specific angle of reflect range”, but is a relatively broad range since it encompasses all angles except for the narrow range of angles between 30 and 40 degrees.  Additionally, the specifications do not disclose that the claimed range solves any stated problem, is critical to the invention or produces any unexpected result.   Therefore, obtaining a device comprising the claimed range of 30 degree or less or 40 degree or more would have required routine experimentation.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.04).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871